Citation Nr: 1324555	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  07-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder. 

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Meawad, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1971 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a decision in October 2008, the Board reopened the claim of service connection for posttraumatic stress disorder and remanded the claim for additional development.  In April 2012, the Board again remanded the case for further development.

Although the Veteran filed a claim of service for posttraumatic stress disorder, the record shows that a psychiatric disorder other than posttraumatic stress disorder has also been diagnosed.  For this reason, the Board will address both posttraumatic stress disorder and a psychiatric disorder other than posttraumatic stress disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  







REMAND

In October 2010 on VA examination, the Veteran stated that he has been under VA treatment since the early 2000s and currently.  As the record is incomplete as the VA records further development under the duty to assist is needed.  

Also on VA examination, the VA examiner relied on information not supported by the facts in the record, and the examination is therefore inadequate. 

As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since June 2007.  

2.  Afford the Veteran a VA examination 
to include the Clinician-Administered PTSD Scale (CAPS) test by a VA psychiatrist or psychologist.  

The VA examiner is asked to determine: 

a).  Whether the Veteran has posttraumatic stress disorder (PTSD) or a diagnosis of a psychiatric disorder other than PTSD and, if so, 







b).  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that posttraumatic stress disorder or a psychiatric disorder other than PTSD is related to the noncombat events in service, which are documented in the record, namely,  

i).  As part of the Marine detachment aboard the USS America in 1972, the Veteran learned of the death of a Navy pilot who was initially reported as missing.

ii).  Participation in the evacuation of U.S. citizens and foreigners from Cyprus in July 1974. 

The Veteran's file must be provided to the VA examiner for review. 

3.  After the above development, adjudicate the claims of service connection for posttraumatic stress disorder and for a psychiatric disorder other than PTSD.  If any either benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


